Title: From Thomas Jefferson to John Barnes, 23 August 1805
From: Jefferson, Thomas
To: Barnes, John


                  
                     Dear Sir 
                     
                     Monticello Aug. 23. 05
                  
                  I recieved yesterday your favor of the 15th. which has lost a post or two on the road. mr Madison writes me that there is a claim of 250.D. on him, Majr. Pontier & myself for some wine landed at N. York, that he will pay my part & draw on you. I have therefore thought it best to send you an enlarged note for the bank of Columbia, Sep. 11. to cover this as well as a draught of about 150.D. which I may have occasion to make on you in favor of Reibelt for books I accordingly inclose you a note for 750.D. which I will pray you to use instead of the one for 500.D. formerly sent you. I observe that a less sum was paid to Lemaire this month than I had told him he would recieve & that there is a balance in the bank. my fear is that he will leave the servants wages unpaid if his reciept is shortened.
                  As you mentioned that the 500.D. you were to recieve on my note to Columbia this month, were to be carried with you to Philadelphia in Sep. I have hoped that mr Madison’s draught could be paid out of that 500 without delay, and that the reimbursement of it Sep. 11. would be in time for your purpose. but in this I wish you to consult your own convenience.
                  We are all well here, & blest with a seasonable year & plentiful crops. I have bought my next year’s provision of corn here at 2 1/12D. the barrel of 5. bushels. Wishing you health & happiness I tender you my affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. will you be so good as to tell Joseph that the ornaments last written for to mrs Andrews may await my return to Washington—which will be Oct. 2.
                  
               